Ingraham, P. J. (concurring):
I understand the law in this State to be well settled that the discharge of an indebtedness based upon a composition between a debtor and his creditors generally, the discharge having been voluntary, leaves no moral obligation on the part of the debtor sufficient to support a subsequent promise of payment of the. balance. (Stafford v. Bacon, 1 Hill, 532; Zoebisch v. von Minden, 47 Hun, 213; 120 N. Y. 406. See, also, note in 53 L. R. A. 363.) There is, therefore, no consideration for this promise alleged, unless the agreement between the plaintiff and defendant, that prior and simultaneously with the making of the composition agreement the defendant expressly reserved from the operation of the agreement a release of his moral obligation to pay the debt of the plaintiff and duly acknowledged and recognized said moral obligation as then existing and continuing to exist thereafter, amounts to an allegation of consideration. It was held in Taylor v. Hotchkiss (81 App. Div. 470; affd., 179 N. Y. 546) that where a debtor wrote to all his creditors a proposal to accept certain securities from the debtor in full satisfaction of his indebtedness, and as part of the proposal stated to his creditors, “We propose to offer our moral obligation to take these securities back from our creditors at 80% at a date not later than April 1, 1895,” such a moral obligation, recognized by the debtor, was a sufficient consideration for a subsequent agreement to take from the creditors the securities at eighty per cent of their par value. And this case is an authority for holding that where a debtor proposed a settlement with all his creditors, which reserved the moral *723obligation to pay the debt, such moral obligation would be a sufficient consideration for a new promise subsequently made to pay; but it did not decide, as I understand it, that a debtor could make a composition with all of his creditors which, as to all but one, was absolute, while as to the one a secret moral obligation to repay the balance of the debt was reserved. If the reservation of such a moral obligation would furpish a consideration for a new promise, that was a distinct advantage which the favored creditor retained over the other creditors whose debts were absolutely discharged; and such a secret advantage to one creditor over the others is what the courts have always held invalidated the agreement as to the other creditors. (See Hanover Nat. Bank v. Blake, 142 N. Y. 404.) It is claimed, however, that the complaint does not show that this reservation of a moral obligation to pay the balance of the debt was not made with all the creditors and was, therefore, a preference obtained by one creditor over the others. For this reason I concur with Mr. Justice Scott in the reversal of this order.
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, with leave to defendant to withdraw demurrer and answer on payment of costs.